Exhibit 10.3

CONFIDENTIALITY, NONDISCLOSURE AND

RESTRICTIVE COVENANT AGREEMENT

In consideration of the commencement of my employment as General Counsel, Chief
Legal Officer and Secretary StoneMor GP LLC (“StoneMor” or “Company”), the
General Partner of StoneMor Partners, L.P., as described in my offer letter, and
the other consideration as described in more detail below, the receipt and
sufficiency of which I hereby acknowledge, and intending to be legally bound
hereby, I, Austin So, state and agree as follows:

1. Business. StoneMor GP LLC, its parents, affiliates, subsidiaries, divisions,
and related companies or entities, and their respective predecessors, successors
and assigns, now existing or hereafter created, (collectively referred to herein
as “StoneMor”), are engaged in the deathcare industry and provide a broad scope
of products and services through the ownership, development, and operation of
cemeteries and funeral homes (the “Business”):

a. StoneMor invests substantial time, money, and effort, on an ongoing basis, to
train its employees with specialized skills and knowledge unique to StoneMor and
its Business, to develop products and services for the Business, to maintain and
expand its customer base, and to improve and develop its products and services;

b. In my role as General Counsel, Chief Legal Officer and Secretary, from the
outset of and during my employment with StoneMor, I will have access to,
receive, learn, develop and/or conceive information that is proprietary and/or
confidential to StoneMor related to all aspects of its business, including but
not limited to financials, customers and contracts;

c. This information must be kept in strict confidence to protect StoneMor’s
Business and maintain its competitive position in the marketplace, and this
information would be useful to StoneMor’s existing and potential competitors for
indefinite periods of time;

d. From the outset of and during my employment with StoneMor, I will have access
to and will be required to develop, maintain, and/or supervise technology,
products and customer relationships and intellectual property that are valuable
to StoneMor and which it has a legitimate interest in protecting;

e. StoneMor would be irreparably harmed by my subsequent work with, for or as a
competitor of StoneMor, due to the possibility that there would be inadvertent
or other disclosures of StoneMor’s proprietary and/or confidential information
or that there would be improper interference with its valuable customer
relationships and goodwill;

f. The commencement of my employment with StoneMor is adequate consideration for
signing this Confidentiality, Nondisclosure and Restrictive Covenant Agreement
(the “Agreement”);

g. The restrictions in this Agreement are reasonable and necessary to protect
StoneMor’s legitimate business interests;

h. The post-termination restrictions set forth in this Agreement shall apply
regardless of whether my employment is terminated with or without cause and
regardless of whether the termination was initiated by me or by StoneMor; and

i. The post-termination restrictions set forth in this Agreement may limit, but
do not prohibit, me from earning a satisfactory livelihood.

 

/s/ AS Initial

Page 1 of 6



--------------------------------------------------------------------------------

2. Covenants.

a. No Solicitation. During my employment with StoneMor and for a period of two
(2) years thereafter, I will not, directly or indirectly: (i) solicit, entice,
persuade or induce any employee, director, officer, associate, consultant, agent
or independent contractor of the Company to terminate his or her employment or
engagement by the Company to become employed or engaged in competition with the
Company by any person, firm, corporation or other business enterprise other than
a member of the Company, except in furtherance of my responsibility during my
employment with StoneMor; (ii) authorize or assist in the taking of such action
by any third party; or (iii) solicit or persuade any customer or prospect to
discontinue its business relationship with the Company. For purposes of this
Section 2.a, the terms “employee,” “director,” “officer,” “associate,”
“consultant,” “agent,” and “independent contractor” shall include any person
with such status at any time during my employment and for one year following my
termination of employment.

b. No Competition. During my employment with StoneMor and for a period of one
(1) year thereafter, I will not, directly or indirectly, engage, participate,
make any financial investment in, or become employed by or render advisory or
other services to or for any person, firm, corporation or other business
enterprise (the “Competing Enterprise”) which is engaged, directly or
indirectly, during the period of my employment or at the time of the termination
of my employment, as the case may be, in any Business of the type and character
engaged in or competitive with that conducted by the Company in any state or
marketing area in which the Company is doing business or is qualified to do
business. I acknowledge that these restrictions on competition are fair because,
in my position as General Counsel, Chief Legal Officer and Secretary, I will
have knowledge of and access to all business practices and information, without
limitation to a specific geography, department or customer.

c. Confidentiality. During my employment and thereafter without limit as to
time, I will not (other than in the regular course and in furtherance of the
Company’s business) divulge, furnish or make available to any person any
knowledge or information with respect to the business or affairs of the Company
which is confidential, including, without limitation, “know-how,” trade secrets,
customer lists, pricing policies, operational methods, marketing plans or
strategies, product development techniques or plans, business acquisition or
disposition plans, new personnel employment plans, methods, technical processes,
designs and design projects, inventions and research projects and financial
data, analyses, budgets and forecasts of the Company except (1) information
which at the time is available to others in the business or generally known to
the public other than as a result of disclosure by the Company not permitted
hereunder, and (2) when required to do so by a court of competent jurisdiction,
by any governmental agency or by any administrative body or legislative body
(including a committee thereof) with purported or apparent jurisdiction to order
me to divulge, disclose or make accessible such information. All memoranda,
notes, lists, records, electronically stored data, recordings or videotapes and
other documents (and all copies thereof) made or compiled by me or made
available to me (whether during my employment by the Company or by any
predecessor thereof) concerning the business of the Company or any predecessor
thereof shall be the property of the Company and shall be delivered to the
Company promptly upon the termination of my employment. Nothing in this
Agreement is intended to prohibit Employee from voluntarily communicating with
the United States Securities and Exchange Commission (“SEC”) or any other
governmental agency about a good-faith belief that a securities law violation
may have occurred. Employee does not require prior authorization of Company to
make a report or

 

/s/ AS Initial

Page 2 of 6



--------------------------------------------------------------------------------

disclosure about a potential securities law violation to any governmental agency
or entity, including but not limited to the Department of Justice, the SEC, the
Congress, or any agency Inspector General, nor is Employee required to notify
the Company that such reports or disclosures were made. Nothing in this
Agreement shall waive or release any rights or claims that Employee may have
under the Dodd-Frank Wall Street Reform and Consumer Protection Act
(“Dodd-Frank”).

d. Nondisclosure. Except as set forth in Schedule A (attached hereto), I shall
not disclose or utilize in my work with the Company any Intellectual Property or
secret or confidential information of others (including any prior employers), or
any Intellectual Property, inventions or innovations of my own which are not
included within the scope of this agreement (collectively, “Prior Inventions”).
For the purposes of this Agreement, “Intellectual Property” shall include, but
shall not be limited to, ideas, inventions, methods, know-how, discoveries,
processes, works of authorship, designs, analyses, drawings, reports,
trademarks, service marks, slogans, logos, trade dress, technical, business,
sales, operations and computer software innovations. If disclosure of any Prior
Invention would cause me to violate any prior confidentiality agreement, I
understand that I should not list such Prior Inventions in Schedule A, but I
should only disclose a cursory name for each such Prior Invention, listing of
the party/ies to which it belongs and the fact that full disclosure as to such
Prior Inventions has not been made for that reason. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a StoneMor
service, product or process, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicenses) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any StoneMor service, product or process without the Company’s
prior written consent and I represent that I have the right to provide all such
Prior Inventions.

e. Employee Innovation. I acknowledge that all developments, including, without
limitation, inventions, patentable or otherwise, trade secrets, discoveries,
improvements, ideas and writings that alone or jointly with others I may
conceive, make, develop or acquire during my employment by the Company and any
predecessor thereof (collectively, the “Developments”), are and shall remain the
sole and exclusive property of the Company and I hereby assigns to the Company
all of my right, title and interest in all such Developments. I shall promptly
and fully disclose all future Developments to the Company’s Board, and, at any
time upon request and at the expense of the Company, shall execute, acknowledge
and deliver to the Company all instruments that the Company shall prepare, give
evidence, and take all other actions that are necessary or desirable in the
reasonable opinion of the Company’s counsel, to enable the Company to file and
prosecute applications for and to acquire, maintain and enforce all letters
patent, trademark registrations or copyrights covering the Developments in all
countries in which the same are deemed necessary.

f. Remedies. I acknowledge that the services to be rendered by me are of a
special, unique and extraordinary character and, in connection with such
services, I will have access to and be furnished with confidential information
vital to the Company’s business and that irreparable injury would be sustained
by the Company in the event of my breach of any of the covenants contained in
this Section 2, which injury could not be remedied adequately by the recovery of
damages in an action at law. Accordingly, I agree that, upon a breach or
threatened

 

/s/ AS Initial

Page 3 of 6



--------------------------------------------------------------------------------

breach by me of any of such covenants, the Company shall be entitled, in
addition to and not in lieu of any and all other remedies, to an injunction to
be issued by any court of competent jurisdiction restraining the commission or
continuance of any such breach or threatened breach upon minimal bond, with or
without surety, and that such an injunction will not work an undue hardship on
me. I acknowledge that the covenant periods set forth in this Section shall be
extended by the period of any breach by me. Further, any proven breach by me
shall result in the forfeiture of any remaining payments of benefits due to me
hereunder.

g. Survival. The provisions of this Section 2 shall survive the termination of
this Agreement, without regard to the reasons therefore.

3. Severability and Reformation. If any court determines that any of the
provisions of this Agreement is invalid or unenforceable, the remainder of such
provisions shall not thereby be affected and shall be given full effect without
regard to the invalid provisions. If any court construes any of the provisions
of this Agreement, or any part thereof, to be unreasonable because of the
duration of such provision or the geographic scope thereof, such court shall
have the power to reduce the duration or restrict the geographic scope of such
provision and to enforce such provision as so reduced or restricted.

4. Waiver. A decision by StoneMor or any third-party beneficiary to enforce
certain breaches of this Agreement but not others shall not be construed as a
waiver of any possible remedy that StoneMor or any third-party beneficiary has
for my breach of this Agreement regardless of any claims that I may have against
StoneMor.

5. Modification; Termination. This Agreement may not be modified or terminated,
in whole or part, except in writing signed by an authorized representative of
StoneMor.

6. Choice of Law and Forum. This Agreement will be governed by Pennsylvania law
applicable to contracts entered into and performed in Pennsylvania. I agree that
this Agreement shall exclusively be enforced by any federal or state court of
competent jurisdiction in the Commonwealth of Pennsylvania and hereby consent to
the personal jurisdiction of these courts.

7. Assignment. I agree that StoneMor may assign part or all of this Agreement to
any direct or indirect parent, affiliate, subsidiary, division, related company
or entity of StoneMor and to any transferee of substantially all of the assets
of StoneMor and that any assignee shall have the same rights as StoneMor. I
understand that I have no rights to assign this Agreement.

8. No Other Agreements or Obligations. I represent that, except as stated below,
I have not signed any non-competition or other contract that prohibits me from
being employed by StoneMor or assigning my works and ideas to StoneMor.

[Signature Page Follows]

 

/s/ AS Initial

Page 4 of 6



--------------------------------------------------------------------------------

I INTEND TO BE LEGALLY BOUND BY THIS AGREEMENT:

 

      Name:

Date: May 26, 2016

     

/s/ Austin So

      Austin So       STONEMOR GP LLC

Date: 5/26/16

      By:      

/s/ Lawrence Miller

      Lawrence Miller       Chief Executive Officer

 

/s/ AS Initial

Page 5 of 6



--------------------------------------------------------------------------------

SCHEDULE A

Employee Innovation and Non-Disclosure Agreement

I have set forth herein all such ideas, inventions, methods, know-how,
discoveries, processes, works of authorship, designs, analyses, drawings,
reports, trademarks, service marks, slogans, logos, trade dress, technical,
business, sales, operations, computer software innovations, trade secrets and
all other Intellectual Property which are not included within the scope of this
Agreement, or a short summary of anything that cannot be listed, and I have
disclosed in writing to StoneMor on or before the date of this Agreement the
title or identifying criteria, and a full description, of each such item,
including, without limitation, the state of completion of each such item, and
whether and the extent to which each item is the subject of a trademark, service
mark, or copyright application or registration, or a patent application or
patent. I understand and agree that no such ideas, inventions, methods,
know-how, discoveries, processes, works of authorship, designs, analyses,
drawings, reports, trademarks, service marks, slogans, logos, trade dress, or
technical, business, sales, operations, clinical, computer software innovations,
trade secrets or other Intellectual Property will be excluded from the scope of
this Agreement except to the extent disclosed and described below.

 

      Name:

Date: May 26, 2016

     

/s/ Austin So

      Austin So       STONEMOR GP LLC

Date: 5/26/16

      By:      

/s/ Lawrence Miller

      Lawrence Miller       Chief Executive Officer

 

/s/ AS Initial

Page 6 of 6